TO BE PUBLISHED

               ~uprttttt Qfourl .nf ~ff~ ~l
                               2017-SC-000255-KB                               ·      ·
                                    · ·              -[Q}~iJ~to\1eJ1, flr~~~,DC.
.. KENTUCKY.BAR ASSOCIATION                                               MOVANT




 v.                            IN SUPREME COURT



 LAUREN M. THOMPSON                                                 RESPONDENT



                              OPINION AND ORDER



       Lauren Thompson was admitted to practice law in the Commonwealth of

 Kentucky on April 30, 2010. Her bar roster address is 100 Logan St., Suite

 201, Williamson, West Virginia 25661, and her KBA Member Number is 93483.

 On April 10, 2017, the Supreme Court of Appeals of West Virginia suspended

Tho1?p.son from thre practice of law for three (3) months; ordered Thompson to

complete an additional twelve (12) hours of continuing legal education; and

required Thompson to pay the costs of the disciplinary proceedings.      On May

31, 201 7, the Kentucky Bar ,Association. (KBA) filed a petition· asking this Court

to order Thompson to show cause why we should not impose reciprocal
                                                            .     .

discipline and, in the event we found cause lacking, to impose that discipline

pursuant to Supreme Court Rule (SCR) 3.435. On June 7, 2017, we issued a

show cause order, and on August 1, 2017, Thompson filed a response objecting
 to the i~position of reciprocal disciplihe. This matter is now ready for decision

 by the Court.

                   I
                                   I. BACKGROUND.
                                         \  /




A.     Procedural History and Cb,arges.

       West Virginia instituted disciplinary charges against Thompson on

January 6, 2016. The Hearing Panel Subcommittee (HPS) found violations of

 the West Virginia Rules of Professional Conduct and recommended that
                                                       .                     '


Thomps9n be suspended for three months, required to petition for

 reinstatement, and attend an additional twelve hou_rs of continuing legal

education in the. area of abuse and neglect and/ or law office management in
                                        \                                        (
addition to paying the costs of the disciplinary proceeding. The Supreme Court

of Appeals of West Virginia adopted the three-month suspension recommended

by HPS, afong with the recommendation of the. cpmpletion of additional

continuing legal education;
                  .         held
                              .
                                 that automatic reinstatement after suspension
                                                                        .  -


of three. months was appropriate; and required Thompson to pay the costs of

the disciplinary proceedings. 1 The Supreme Court of Appeals of West Virginia.

described the facts of Thompson's vfolations as follows:

       In 2013, Ms. Thompson was appointed guardian ad litem of a four-
       month-old infant who was the subject of CPS [child protective
       services] proceedings. Ms. Thompson represented-the child as

         l We note that the Chief Justice of the Supreme Court of West Virginia
  dissented from the majority opinion and would impose an 18-month suspension, to be·
  followed by two years of supervised practice, as well as the other sanctions adoptea by
                                                                    I
  the majority. Justice Workman concurred in the suspe~sion .issued by the majority,
. but would have permanently barred Thompson from taking court appointments as
  guardian adlitem.in abuse/neglect and family law matters, and would require that
  she petition for remstatement and undergo one year.of supervised practice subsequent
  to any r~instatement. Lawyer Disciplinary Board v. Thompson, 16-0003 (WV 2017).

                                                2
guardian ad litem throughout the course or' the abuse and neglect
proceedings. On or about February 9, 2015, the Circuit Court of
Mingo County, the Honorable John Cummings, Senior Status
Judge, presiding, entered an order terminating the parental,
custodial, and guardianship rights of the child's biological mother
and father. Ms. Thompson represented to Judge Cummings that,
upon her independent investigation, she agreed with the position
of CPS and recommended that the parental rights be terminated~

Both the mother and father filed notices of intent to appeal with
this Court. Initially, we issued separate scheduling orders for each
parent's appeal. Subsequently, this Court issued an order
directing the filing of ajoint appendix and further ordering the
filing of briefs or summary responses by Ms. Thompson as
guardian ad litem on or ~efore May 20, 2015.

Ms. Thompson failed to file a brief or summary response .on or
before May 20, 2015. On.May 22, 2015, a staff member of the
West Virginia Supreme Court Clerk's Office ("Clerk's Office")
telephoned Ms. Thompson's law office and left a message with an
office assistant advising that the briefs. in the pending appeals were
past due. Thereafter, no responsive briefs were filed by Ms:
Thompson.

By Order entered May 27, 2015, this Court issued Notices of Intent
to Sanction and Amended Scheduling Orders in the appeals of
both the father and the mother. The Order directed Ms. Thompson
to file briefs or summary responses on or before June 1, 2015.
She was reminded that failure to comply could result in the
imposition of sanctions. · The Notices and Orders were issued
through certified mail.

Again, Ms. Thompson failed to file a brief or summary response as
requir~d of guardians ad litem and as ordered by this Court. On ·or
about Friday, June 5, ·2015, a staff attorney in the Clerk's Office
sent Ms. Thompson ah e-mail advising her that the Court had
issued Notices of Intent to Sanction. Copies of the Notices were
included as attachments to the e-mail. The staff attorney
requested that Ms. Thompso.n file her responses as soon as
possible. On Monday, June 8, 2015, Ms. Thompson e-mailed the
staff .attorney stating, in pertinent part, "I have no idba what is .
going on. . . . _I was unaware of any of this. I will figure out what
has happened today."

Thereafter, the_staff attorney replie_d to Ms. Thompson advising her
that responses could be submitted by fax to the Clerk's Office
                                  3
       together with a motion.to file the responses out oftime. The staff
       attorney attached a signed confirmation demonstrating that Ms.
       Thompson's law office had received the Notices and Orders of May
       27, 2015.

       We note that Ms. Thompson testified before the. HPS that she was
       uriaware of the pending appeals until she received the e-mail on
       June 8, 2015. Specifically, Ms. Thompson testified to a lack of
       staff and staff failures at her office that resulted in '·her lack of
       knowledge of the appeals. Ms. Thompson did recognize her
       ultimate responsibility for any problems and challenges with her
       staff.

      ·. Still having received no briefs or summary responses from Ms.
         Thompson, this Court, on its own motion, entered Orders on June
         11, 2015, wherein rules to show cause in contempt were awarded
         and issued against Ms. Thompson in both appeals for her failure to
         timely file the response briefs. The rules to show cause why she
         should not be held in contempt of court were returnable on ·
         September 2, 2015, unless sooner mooted by the filing of briefs.
         Ms. Thompson personally signed the return receipt confirmation
         on June 17, 2015, indicating she received the Orders of June 11,
         2015. Nevertheless, Ms. Thompson continued in her failure to
         represent the infant and failed to file any responses .

       . . . .Staff in the Clerk's Office called, contacted, and/ or attempted
       to contact Ms. Thompson about. the filing of responses on July 5,
       2015; July 23, 2015; August 7, 2015; and August 14, 2015. On
       each occasion, Ms.· Thompson was unavailable to take the calls.
      ·Further, Ms, Thompson did not return any of the phone calls or
       contacts from the Clerk's Office.

      ·It appears that Thompson blamed her failure to respond on office.~taff

 and also on her frustrations with the Department of Bealth and Human

· Resources (DHHR) in Mingo County, West Virginia. Thompson conveyed these

 frustration~ to Judge Cummings at a judicial review hearing of the infant child,

 wherein Judge Cum~ings advised her to file her .briefs or the West Virginia

 Supreme Court would implement sanctions.



                                          4
        Thompson finally submitted her briefs the day before oral argument on

  the show cause order. On September 3, 2015, the West Virginia Supreme

  Court entered an .Order finding that Thompson's justification for failing to file

  her briefs was unsatisfactory. The West Virginia Supreme Court issued a

  second rule to show cause why she should not be held in contempt. Thompson

  responded to the Order to Show Cause asserting that her concerns with the              .

  DHHR were the reasons for the late fili.ng of her briefs. Oral argument on the

· . show cause order was held on September 15, 2015. On September 30, 2015,

  the West Virginia Supreme Court.held Thompson in contempt and ordered that·

  she be denied eligibility for guardtan ad litem and other court _appointments
                   __,
  until such time as the investigation of disciplinary proceedings could conclude.

        The Office of Disciplinary Counsel (OOC) found that Thompson failed to

  timely file a. brief .or a summary response as a guardian ad litem for a child in

  the abuse arid neglect
                      .
                         case, thus. violating the West Virginia Rules of
                                                    (    .
  Professional Conduct (Rules) l.l[competence], l.3[diligence], and
           ,                                                 \
  8.4(d)[prejudice to the administration of justice]. The ODC also found that

  Thompson     f~led     to zealously advocate for her c~ient, the child, in the abuse

  and neglect proceedings and because her own actions caused delay and

  potential harm to the minor child by delaying permanency by several months,

 violated Rules 1. l[competence], 1.2 [failure to take necessary action on minor's

  behalf to achieve ultimate goal of permanency], and 1.7 [conflict of interest].

  finally, the ODC found that Thompso'n violated Rule 8.4(d)· [prejudice to the

  administration of justice] and Rule 3.4(c) [knowingly disobeying an obligation

                                               5


                                                                                             \
                     \


under the rules of a tribunal] when she failed to obey numerous orders from

the Supreme Court to file a brief
                             .
                                  or summary response which. resulted in a

finding of contempt by 11?.e highest court in the state.

                                   II. ANALYSIS.

      The only question for this Court to decide is whether identical reciprocal

discipline or a lesser sanction is warranted. This Court shall "iIJ:lpose the

identical discipline uriless Respondent proves by substantial evidence: (a) a

lack of jurisdiction or fraud in the out-of-state disciplinary proceeding, or (b) .

that misconduct established warrants substantially different discipline ih this

state." SCR 3.435(4).
                              '
      Thompson has not alleged lack of jurisdiction or fraud in the West

Virginia proceedings. Thompson does assert, in her Response to Petition for ·

Reciprocal Discipline, that her misconduct warrants substantially different

discipline in the Commonwealth. In large part, Thompson, although

acknowledging her failure to timely file her briefs, continues to assert that she

had good reason to do so. This Court is not convinced. Thompson may have

had frustrations with the West Virginia DHHR and those frustrations may have

been well-founded. Those frustrations, however, did not provide justification

for Thompson's willful disregard of the West Virgip.ia s:upreme Court's orders.

Furthermore, those frustrations do :z:iot support her\ contention that this Court

should impose a lesser sanction.

      Thompson argues that she should only be· given a reprimand in

Kentucky because the West Virginia disciplinary actions and subsequent

                                         6
suspension had a negative impact on her law practice, which .in bet view, is
                                               .                             .
more than enough punishment for her actions. IJ:?. light of the West Virginia

sanctions, ario the dissents that would impose harsher ·penalties, this Court is
     \

.not persuaded by Thompson's arguments.

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

1.       Respondent, Lauren Thomp,sori, is subject to reciprocal discipline for the

         misconduct found by the West Virginia Supreme Court. Respondent's

         misconduct is established conclusively for purposes of disciplinary
                             .   '\

         proceedings in thi~ State.

2.       ,'Respondent is suspended from the practice of law in Kentucky for a

         pedod of three months. The period of suspension shall         ~ommence   o:p the
              I




         date of entry of this Opinion and Order. Respondent is also ordered to
                                                                         \
         complete an additional twelve (12) hours of continuing legal education

         classes in the area of abuse and neglect and/or ethics and law office

         management. Proof
                     - .
                           of completion
                               '    .
                                         of the additio:pal continuing
                                                            .          legal
                                      -                           r·



         education classes in West Virginia will comply wi_th .this 0-rder.
                                           {




3.       In       ac~ordance with SCR\3.450, Respondent is directed to pay all costs
         associated with these disciplinary proceedings against her, if there are

         any, for which
                    .
                        execution
                                I
                                  may
                                    .
                                      issue from this Court
                                                         .
                                                            upon finality of this

         .Opinion and Order.

4.       Should Respondent currently have any clients, .pursuant to SCR 3.390~

         she shall, within ten days from the entry of this Opinion and Order,
                                                          \

         notify all clients in writing of her inability to represent them, and notify

                                                   .. 7       \
                       r·




all courts in which she has matters pending of her suspension from the

practice of law,
      .      .
                 and furnish copies of said letters
                                             .  ~
                                                    of notice to the Office of

Bar Counsel. To the extent possible, Thompson shall immediately cancel

and ce_ase any ac;ivertising activities in whi?h she is engaged.
          \      .
All sitting: All concur.

ENTERED: September 28, 2017.




                                   8